Response to Application for Rehearing.
The judgment in this case was affirmed originally. Upon further consideration on the application for rehearing we have reached the conclusion that the trial court erred in overruling the motion for a new trial, based on the evidence going to show plaintiff’s contributory negligence.—Railway Co. v. Clay, 108 Ala. 233; Teague v. Bass, 131 Ala. 422; Power Co. v. Owens, ante, p. 154; 33 So. Rep. 8; So. R’y. Co. v. Lollar, ante, p. 375; 33 So. Rep. 32. The judgment overruling motion for new trial and the judgment for plaintiff will be reversed; a judgment will be here entered granting said motion and the cause? will be remanded.